DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 18, from which claims 19, 20, and 22-28 depend, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support in the originally filed specification for the base being configured to limit movement of the first body portion to movement between the first and seconds ends of the base.  Applicant cites to Fig. 1 E and paragraph [0064], but the examiner cannot identify what base portion structures limit movement of the first body portion to movement only between the first and second ends.  It appears the first body portion may always be moved out of the first end of the base, which is open.  
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, from which claims 19, 20, and 22-28 depend, it is unclear if the base is configured to limit movement of the first body portion to movement between the first and seconds ends of the base such that the first body portion is not removable from the device, or if the first body portion is limited to movement between the first and second ends of the base such that the first body portion is not movable in directions other than between the direction between the first and second ends of the base .  The examiner is unclear what base portion structure(s) limits movement of the first body portion to movement only between the first and second ends.  It appears the first body portion may always be moved out of the first end of the base, which is open.  For the purpose of examination below, it is assumed the first body portion is limited only to movement in the direction between the first and second base ends.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 18-23 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2003/0130739 (Gerbec).
Regarding claim 18, Gerbec discloses a method, comprising: providing an expandable intervertebral device (10) having a base (14), a first body portion (16), and a second body portion (12), the base having a length extending from a first end of the base to a second end of the base, a width, and a height, the length being greater than the width and the height (see marked-up Fig. 2 below and Figs. 3A-3B), the base having a longitudinal axis along the length of the base (see marked-up Fig. 2 below), the first body portion configured to move in a first direction with respect to the base (see marked-up Fig. 6A below), the first direction being substantially parallel to the longitudinal axis of the base (see marked-up Fig. 6A below), the base being configured to limit movement of the first body portion to movement between the first and second ends of the base (sidewalls 86 and 87 of the base limit movement of the first body portion to movement in the direction between the first and second ends of the base, see Figs. 5A and 5B), and the second body portion configured to move in at least a second direction (upwards arrow 120 shown in Fig. 3A) with respect to the base, the first body portion including a first engaging element (arm 132 or 134 shown in Fig. 2 below) and the second body portion including a second engaging element (49 or 50 or 51); moving the second body portion in the second direction (see paragraphs [0065] and [0083]); moving the first body portion in the first direction, such that the first engaging element of the first body portion couples to the second engaging element of the second body portion (see paragraphs [0072] and [0085], e.g.).

    PNG
    media_image1.png
    540
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    695
    media_image3.png
    Greyscale

claim 19, Gerbec discloses wherein the second direction and first direction are different (see Fig. 6A above).
Regarding claims 20 and 22, Gerbec discloses wherein each of the first and second engaging elements have triangular or rectangular geometric shapes (tips of triangular geometric shapes (60) of second engaging element (49 or 51); rectangular geometric shaped surface (132) of the first engaging element).  Alternatively, the triangular geometric shape 138 of the first engaging element can contact the planar side of the triangular geometric shape of the side surface of second engaging element 51, see paragraph [0072].  

    PNG
    media_image4.png
    464
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    353
    535
    media_image5.png
    Greyscale

Regarding claim 23, Gerbec discloses the geometric shape of each of the first and second engaging elements includes a tooth structure (see figures below).

    PNG
    media_image6.png
    353
    535
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    464
    509
    media_image7.png
    Greyscale


Regarding claim 25, Gerbec discloses the first engaging element is one of a plurality of first engaging elements, and the second engaging element is one of a plurality of second engaging elements (see figure below). 

    PNG
    media_image8.png
    376
    453
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    422
    485
    media_image9.png
    Greyscale


claim 26, Gerbec discloses wherein the coupling of the first and second engaging elements prevents movement of the second body portion in a third direction (downwards) the third direction being substantially opposite to the second direction (down is opposite to up; coupling of first and second body portions prevents downward movement of second body portion, see paragraph [0073]).  
Regarding claim 27, Gerbec discloses wherein the step of moving the second body portion in the second direction includes moving the second body portion to a specific position (see paragraphs [0065] and [0072]).
Regarding claim 28, Gerbec discloses wherein the step of moving the first body portion in the first direction occurs after the second body portion is at the specific position (see paragraphs [0065] and [0072]; reinforcing member 16 is inserted into gap 146 created by moving the second body portion to the specific position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbec in view of U.S. Patent Application Publication No. 2010/0179594 (Theofilos).
Regarding claim 24, Gerbec disclose the method as described in the rejection of claim 18 above. However, Gerbec is silent to the shape of the each of the first and second engaging elements being curvilinear. Theofilos discloses a mating connection between first and second engaging elements in the analogous art of expandable spinal .
Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-5 of the Remarks that Gerbec fails to disclose the base configured to limit movement of the first body portion to movement between the first and second ends of the base because the member 16 is slidably positioned within gap 146 from a position lateral to the implant.  However, the member 16 is limited to movement between the first and second ends of the base once the member has been positioned inside the walls 86/87 of the base 14 (see Fig. 5B).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773